UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-8094


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

MAURICE PICKENS,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:04-cr-00477-TLW-1)


Submitted:   April 18, 2013                 Decided:   April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maurice Pickens, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Maurice Pickens seeks to appeal the district court’s

order    denying        his     Fed.       R.       Civ.      P.      60(b)       motion       for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                                  The order is

not    appealable      unless      a   circuit            justice    or     judge      issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2006).

A certificate        of     appealability            will      not        issue       absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief   on    the    merits,      a   prisoner           satisfies       this    standard      by

demonstrating        that     reasonable            jurists     would       find       that     the

district      court’s     assessment       of        the    constitutional            claims    is

debatable     or     wrong.        Slack    v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and    that         the    motion     states      a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Pickens has not made the requisite showing.                                  Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with     oral   argument          because        the    facts      and     legal

                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3